DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                               ERNEST RICCI,
                                 Appellant,

                                     v.

           VENTURES TRUST 2013-I-H-R by MCM CAPITAL
                  PARTNERS, LLC, its Trustee,
                           Appellee.

                               No. 4D16-1774

                               [June 28, 2018]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Joel T. Lazarus, Judge; L.T. Case No. CACE-13-007175
(11).

  Kevin L. Hagen of Law Offices of Hagen & Hagen, P.A., Fort Lauderdale,
and Margery E. Golant of Golant & Golant, P.A., Boca Raton, for appellant.

  Richard S. McIver and Melissa A. Giasi of Kass Shuler, P.A., Tampa, for
appellee.

PER CURIAM.

   Affirmed.

GERBER, C.J., GROSS and CIKLIN, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.